Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 Phillip J. Emerson, Jr., Appellant                     Appeal from the 402nd District Court of
                                                        Wood County, Texas (Tr. Ct. No. 1374 M-
 No. 06-16-00033-CR         v.                          T). Memorandum Opinion delivered by
                                                        Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Phillip J. Emerson, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JUNE 10, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk